Citation Nr: 1302613	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an evaluation in excess of 20 percent for each leg.  In a May 2012 Board decision, the Board restored the Veteran's earlier 30 percent disability rating.  

In a March 2008 VA Form 9, the Veteran requested a Travel Board hearing.  In September 2011, the Veteran withdrew request for a hearing.  

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a claim for total disability rating for compensation based on individual unemployability (TDIU) is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  In this case, the RO denied TDIU in the October 2006 rating decision.  However, in November 2006, the Veteran has alleged that he has not been able to work due to his neuropathy during the pendency of his claim for a higher rating for his service-connected peripheral neuropathy of the bilateral lower extremities.  Accordingly, the Board finds that a claim for TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


The issue of entitlement to TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show peripheral neuropathy of the lower extremities that is manifested by complete paralysis of the affected nerve.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of rating in excess of 30 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8524.

2.  The criteria for the assignment of rating in excess of 30 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8524.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2005 and July 2006 - prior to the RO decision in this matter.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, private medical records, and Social Security Administration (SSA) records have been obtained.  There is also no suggestion that treatment records exist, which have not yet been obtained, but are necessary to a fair evaluation of the Veteran's claim.  The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  

The Board also finds that there was compliance with the May 2012 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, the Board directed the AMC/RO to schedule the Veteran for a VA examination to identify the nature, extent, and severity of his service-connected peripheral neuropathy of the bilateral lower extremities found to be present.  As indicated, this was accomplished in July 2012.  For these reasons, the Board finds that the Board's May 2012 remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  Hence, the Board may proceed with adjudicating the issue based on the record. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2012).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2012).  

The Veteran's service-connected peripheral neuropathy of the right and left lower extremities is currently rated 30 percent disabling (for each extremity) under Diagnostic Code 8524, which pertains to paralysis of the internal popliteal nerve (tibial).  Under this Code, a 30 percent is warranted for severe, incomplete paralysis; a 40 percent disability rating is warranted for complete paralysis with plantar flexion lost, frank adduction of the foot impossible, flexion and separation of toes abolished; no muscle in the sole can move; in lesions of the nerve high in popliteal fossa, and plantar flexion of the foot is lost.  

VA medical records show the Veteran complained of and was treated for pain and burning sensation in the balls of both feet.  His diagnosis included peripheral neuropathy.  

In August 2005 the Veteran was accorded a compensation and pension (C&P) diabetes mellitus examination to include consideration of his peripheral nerves.  During the examination the Veteran reported that his pain in both feet has been worsening.  He rated the pain at 8/10 and indicated that he could not stand on his feet for more than 10 minutes.  He further indicated flare-ups daily and pain at night.  He had generalized weakness and fatigue with some paresthesias.  Physical examination showed motor power was 5+ in both lower extremities and deep tendon reflexes were 2+ in both lower extremities.  His sensation to touch, pinprick, and monofilament was markedly diminished in his feet and he could not feel monofilament under the sole or toes of his feet.  The diagnosis was peripheral neuropathy.  

In August 2006, the Veteran was accorded a C&P peripheral neuropathy examination which showed reported symptoms of weakness, stiffness, numbness, paresthesias, pain, and impaired coordination.  He reported he had a tingling sensation and indicated that he used a cane to prevent falling.  Muscle strength was 5/5 and the Veteran had no motor function impairment.  A sensory function test revealed markedly decreased sensation to pain, light touch, and pinprick of the entire distal feet, mild claw toes metatarsal heads in the right greater than the left.  He also had increased sensitivity of the bilateral plantar surface.  He had no atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The examiner noted, however, that the Veteran walked with an antalgic gait.  

An EMG taken in conjunction with the August 2006 C&P peripheral neuropathy examination revealed mild changes suggestive of mixed sensory and motor conduction slowing and axonal loss peripheral neuropathy.  The diagnosis was peripheral neuropathy of the lower extremities with neuralgia listed as the nerve dysfunction.  

A November 2006 Veteran's statement reported that he had a degree of paralysis in that he could only slightly bend his feet.  

Private medical records show a diagnosis of diabetes mellitus with known neuropathy.  

A May 2007 C&P peripheral neuropathy examination revealed complaints of constant pain in the bilateral lower extremities that was worse at night.  His symptoms included weakness, stiffness, numbness, paresthesias, pain, and impaired coordination.  He reported that he fell frequently - about twice a month - and his balance was poor resulting in inability to walk fast.  Muscle strength was 4+ to -5 in the bilateral lower extremities and the Veteran exhibited weakness with pushing against the examiner's hand with his feet.  There was weakness of the upper leg against resistance.  A sensory test revealed decreased vibration in the bilateral lower extremities, and absent light touch in the bilateral lower extremities.  The Veteran had light touch in the 4th toe only on the right foot.  In the right foot, he had sensation absent in a stocking distribution.  In the left foot, he had light touch in the lateral heel and his sensation was absent in a stocking distribution as well.  His reflexes were 0 in the bilateral knees and bilateral ankle reflexes.  He had no muscle atrophy, abnormal muscle tone, tremors, tics, or other abnormal movements.  The functions of his joints were not affected by the never disorder.  An EMG study was unchanged from the August 2006 EMG study.  The diagnosis was peripheral neuropathy of the bilateral lower extremities.  The examiner noted that the Veteran's neuropathy of the bilateral lower extremities caused nearly unbearable pain resulting in increased absenteeism.  

A January 2008 C&P peripheral neuropathy examination revealed weakness, stiffness, numbness, paresthesias, pain, and cramps in both legs.  A muscle examination showed strength was 4/5 and the Veteran had weak dorsiflexion of the bilateral ankles.  The affected nerve was the tibial nerve in the bilateral lower extremities.  A sensory function test showed vibration was normal and light touch was absent at the feet to midcalf.  Position sense was decreased at the feet and the examiner determined that the affected nerves were the small distal nerves in a stocking distribution.  Reflexes were 2+ in the bilateral knees and bilateral ankles.  There was no muscle atrophy, abnormal muscle tone, tremors, tics, or other abnormal movements.  The Veteran's gait was antalgic and he used a cane.  The diagnosis was moderate peripheral neuropathy of the bilateral lower extremities.  

Social Security records show that the Veteran was found to be disabled with a primary diagnosis of diabetes mellitus and a secondary diagnosis of obesity and other hyperalimentation disorders.  Private cardiology records show that the Veteran's reflexes were 2+ and normal, his sensation was intact, and his gait was normal.  Additional private medical records show that the Veteran's deep tendon reflexes were 2, bilaterally; sensation was intact to light touch in the extremities, and he had a normal gait and was able to stand without difficulty.  

In a November 2008 C&P diabetes mellitus examination, the Veteran described symptoms such as a constant 9/10 aching that was worse with sitting down or being supine.  His symptoms of flare-ups included pain, weakness, fatigue, and functional loss of his ability to walk.  He reported that he was not able to work due to his neuropathy.  Motor testing revealed 4/5 motor function in the bilateral lower extremities and sensory function was 3/5 from the hip to the feet, bilaterally.  Monofilament testing was absent in the bilateral lower extremities, particularly the feet.  The examiner noted no muscle wasting or atrophy present in the lower extremities.  

In a July 2012 peripheral nerves disability benefit questionnaire (DBQ), the Veteran reported more pain in the last four months that was worse at night.  He indicated it was hard to get up if he fell and reported that he had pain from the thighs down to the toes.  He further reported that he used a cane if he was going to walk a long distance.  A physical examination showed no constant or intermittent pain in the lower extremities, no paresthesias or dysesthesias, and no numbness.  Muscle strength was 5/5 in both ankle flexion and dorsiflexion, bilaterally.  There was some muscle atrophy in the left calf of unknown cause.  Deep tendon reflexes were absent in the knees and ankles, bilaterally.  A sensory examination was normal in the bilateral lower legs and ankles and decreased in the bilateral feet and toes.  The Veteran exhibited a wide-based gait that the examiner noted was due to obesity.  

The examiner noted that the Veteran had incomplete, moderate paralysis of the sciatic nerve in the bilateral lower extremities.  He also had incomplete, moderate paralysis of the external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, and posterior tibial nerve.  

The Board finds that the Veteran's symptoms do not meet the criteria for a rating in excess of 30 percent during the period covered by this claim.  The disability has been manifested by no more than markedly diminished sensation and pain in the legs and feet, bilaterally; and no more than incomplete paralysis in the nerves of the lower extremities.  The Veteran has consistently complained of numbness and the clinical evaluations have shown evidence of decreased sensation or absent sensation.  Despite this, there is still no evidence showing complete paralysis with plantar flexion lost, impossible frank adduction of the foot, abolished flexion and separation of toes; inability to move a muscle in the sole; lesions of the nerve high in popliteal fossa, or that plantar flexion of the foot is lost.  Additionally, the evidence affirmatively shows that the Veteran exhibited moderate incomplete paralysis.  Thus, the Board finds no basis for awarding a rating in excess of 30 percent.  

The Board notes that the July 2012 VA examiner provided assessments of incomplete, moderate paralysis regarding the Veteran's sciatic nerve, paralysis of the external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, and posterior tibial nerve.  As a finding of incomplete, moderate paralysis yields no more than 10 or 20 percent ratings for these nerves, and they essentially effect the same foot functions, consideration under Diagnostic Codes 8520, 8521, 8522, 8523, and 8525 is not warranted.  

Consequently, the Board finds more severe symptomatology necessary for higher ratings for either extremity has not been demonstrated at any time during the appeal period.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claims for entitlement to ratings in excess of 30 percent for peripheral neuropathy of the right and left lower extremities are denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the left lower extremity is denied.  


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


